On Motion for Rehearing
As the July 14, 1986 letter expressly states that the July 1 outline does not include every detail, and as the June 23 letter also states that any agreement was subject to approval of appellee’s board of directors, we conclude that the transaction falls within the scope of Restatement (Second) of Agency § 445, comment d & illus. 5 (1958), and summary judgment was properly entered. We have carefully considered appellants’ argument to the contrary, but are not persuaded thereby. Rehearing denied.